Wood, J. (after stating the facts). The appellant contends that the evidence was not sufficient to sustain the verdict, but this was an issue for the jury and there was evidence to warrant the verdict.  (1) The court did noit err in overruling appellant’s motion in arrest of judgment. While the ordinance under which appellant was tried was not in conformity with the statute (section 1960 Kirby’s Digest) as to the penalty iand was void because it prescribed a less penalty than that prescribed by the State laws (section 5464), nevertheless, appellant was not prejudiced because the fine adjudged against him was less than be would have had to pay had ihe been tried 'and convicted under the State law, section 1960 of Kirby’s Digest.  (2) The affidavit before the mayor, .setting forth the charge against appellant of resisting an officer in the language of the above statute (section 1960) was sufficient to give the mayor jurisdiction of the offense under section 5586 of Kirby’s Digest. The evidence, as we have seen, was sufficient to sustain the verdict of guilty of the offense of resisting an officer under section 1960, supra, and appellant, under this .section, could have beeu fined in any sum not less than $50.00. He is therefore in no attitude to complain and is not prejudiced by the verdict and judgment. See Sellers v. State. 93 Ark. 313. The court did not err in refusing appellant’s prayer for instruction No. 4 as the same is abstract, there being no evidence upon which to base it, 'and, besides, it was argumentative in form. The other instructions correctly presented the issue of fact to the jury. There being no error in the rulings of the court to the prejudice of 'appellant, the judgment is affirmed.